

116 S4943 IS: Direct Support Worker Training Reimbursement Act
U.S. Senate
2020-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4943IN THE SENATE OF THE UNITED STATESDecember 1, 2020Mr. King introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XIX of the Social Security Act to provide enhanced Federal matching payments for direct support worker training programs, and for other purposes.1.Short titleThis Act may be cited as the Direct Support Worker Training Reimbursement Act.2.Medicaid funding for direct support worker training programsSection 1903 of the Social Security Act (42 U.S.C. 1396b) is amended— (1)in subsection (a)(2), by adding at the end the following new subparagraph: (F)for calendar quarters beginning on or after January 1, 2021, an amount equal to 75 percent of so much of the sums expended during such quarter for direct support worker training programs described in subsection (bb) (including the costs for eligible direct support workers (as defined in such subsection) to complete such programs); plus; and(2)by adding at the end the following new subsection:(bb)Direct support worker training programs(1)In generalA direct support worker training program described in this subsection is a program approved by the State under which eligible homecare workers are provided with— (A)training in the core training competencies for personal or home care aides described in section 2008(b)(3)(A); and(B)opportunities for education, training, and career advancement.(2)Eligible direct support workerThe term eligible direct support worker means a personal or home care aide (as such term is defined in section 2008(b)(6)(C)), a direct support worker, a home health aide, a nursing assistant, or a direct support professional who—(A)has at least 30 percent of the worker's direct support client volume (as estimated in accordance with a methodology established by the Secretary) attributable to individuals who are receiving medical assistance under this title; or(B)is employed by an agency that is a provider of direct support services that has at least 30 percent of the agency's direct support client volume (as so estimated) attributable to such individuals..